Title: Enclosure: Statement of Account with John Barnes, 16 September 1799
From: Jefferson, Thomas
To: Barnes, John


  EnclosureStatement of Account with John Barnes
  


1799
J. Barnes in acct.
Dr.
with
Th:Jefferson
Cr.







D


[July]
 4.
To quarter’s salary

May
 26.
By [balance]




due you from treasury
1242.50

pr. acct. rendd.
[64.49½]



[Oct.]
 4.
To do.
1242.50
July
  4
By […] in







favr. Wardlaw
205.58






By […] G. Jefferson
800.





Aug
  1.
By […] Short on acct.







Th: Jefferson
179.






 2[5]
By paid for sash







doors &c
260.29





Oct.
  1.
By paiment to be made







for Wm Short […]
212.





Oct.
  7.
By paimt. to be made







Jos. Roberts
243.67






By [do.] to Mc.Goffin
166.67






By draught to be in







favr. G. Jefferson
500.


